—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Westchester County (Fredman, J.), entered March 31, 1998, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, without costs or disbursements.
The plaintiff was allegedly injured when she tripped and fell on a public sidewalk that abutted property owned by the de*347fendant. Upon the completion of discovery, the defendant moved for summary judgment dismissing the complaint. The defendant argued that this case did not fall into any of the exceptions to the general rule that an owner of property abutting a public sidewalk may not be held liable for injuries arising from a defect in a public sidewalk solely by reason of being an abutting property owner (see, Loforese v Cadillac Fairview Shopping Ctrs., 235 AD2d 399; Conlon v Village of Pleasantville, 146 AD2d 736). The Supreme Court granted the motion. We affirm.
The defendant demonstrated a prima facie entitlement to judgment as a matter of law. In opposition, the plaintiff failed to raise a triable issue of fact to defeat the motion, including any question of whether the defendant created the defective condition (see, Loforese v Cadillac Fairview Shopping Ctrs., supra; Conlon v Village of Pleasantville, supra). Ritter, J. P., Joy, Goldstein and Schmidt, JJ., concur.